DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to response to election/restriction filed on 11/19/2021.
Claims 1-12 present for examination.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 12/11/2020 is/are considered by the Examiner.

	Claim Objections
Claims 1-4, 6-8, and 10-11 are objected to because of the following informalities:  
Claim 1, line 4, “the data network” should read “the Internet-type data network”;
Claim 1, line 7, “the data network” should read “the Internet-type data network”;
Claim 2, line 3, define GSM;
Claim 3, line 3, define SMS;
Claim 4, line 4, “the data network” should read “the Internet-type data network”;
Claim 6, line 2, “the network” should read “the industrial network”;
Claim 6, line 3, “the others” should read “the other equipment of the industrial network”;
Claim 7, line 7, “the purpose” should read “a purpose”;
Claim 7
Claim 8, line 2, define GSM;
Claim 8, line 2, define SMS;
Claim 10, line 5, “once the maintenance operations are completed;” should read “once the maintenance operations are completed,”;
Claim 11, line 2, “he” should read “said intervener”;
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se.  Referring to claim 1, claim 1 recites the limitation, “a channel” and “a control channel”, which directs the claim to software per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 9, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the GSM type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the unit of interest” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the equipment of interest” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the other equipment of the industrial network” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the equipment of interest” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "means of the management housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the terminal of the operator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the internet network" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the internet network" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0262502 A1), hereinafter Frank, in view of Wang (CN 103926897 A)(translation from wipo).
Regarding claim 1, Frank discloses 
A housing (central control device 103, FIG. 1/central server computer 103, FIG. 6) for managing access to an industrial network to which industrial equipment is connected, the housing comprising:
	a channel for access to an Internet-type data network, said channel for access to the data network comprising a cut-off unit (FIG. 1 & page 5, [0084]: an access request is sent to the central control device by service personnel via the access device; the central control device authenticates the access request and defines a trust level of the service personnel; & page 7, [0116], lines 11-13: the central server computer is linked into the network).

Frank does not explicitly disclose 
	a control channel for controlling the channel for access to the Internet-type data network, said control channel comprising a controller configured to control the cut-off unit so as to allow communication between the industrial network and the data network, the cut-off unit comprising a cut-off relay which can be activated by means of a control signal originating in the controller.

However, Wang discloses
	a control channel for controlling the channel for access to the Internet-type data network, said control channel comprising a controller configured to control the cut-off unit so as to allow communication between the industrial network and the data network, the cut-off unit comprising a cut-off relay which can be activated by means of a control signal originating in the controller (paragraph 6 under Detailed Description of the Embodiments, “power conversion module” is able to be activated by SMS from “short-message receiving card 4” in order to activate and therefore disconnect the supply of power to the “wireless router 1”).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wang to Frank because Frank discloses receiving access request (page 5, [0084]) and Wang further suggests disconnect power supply to wireless router from a module (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Frank system in order to manage activation of a system.

Regarding claim 2, Frank and Wang disclose the housing described in claim 1.  Frank further discloses 
the control channel comprises a first communication interface configured to place the housing into communication with a mobile network of the GSM type (page 2, [0019], lines 5-8: the access request is communicated to the central control device via the line of the industrial network, via a VPN connection, or via mobile radio).

Regarding claim 3, Frank and Wang disclose the housing described in claim 2.  Frank and Wang further disclose 
the first communication interface is a GSM communication interface, the control signal being dependent on a received SMS (Wang: paragraph 6 under Detailed Description of the Embodiments, “power conversion module” is able to be activated by SMS from “short-message receiving card 4” in order to activate and therefore disconnect the supply of power to the “wireless router 1”).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 2 above, and the claim is rejected based on that basis.

Regarding claim 4, Frank and Wang disclose the housing described in claim 1.  Frank further discloses 
the controller is configured to authenticate a user, the controller being configured to control the cut-off unit in order to establish a communication between the industrial network and the data network, provided that the user is authenticated (page 5, [0084]: authenticates the access request; & page 5, [0086]: the service personnel interacts with the network device and interrogate data from the network device).
 
Regarding claim 7, Frank and Wang discloses the housing described in claim 1.  Frank further discloses  
A method for remote maintenance of a set of industrial equipment connected (a plurality of network devices) together to an industrial network (page 1, [0009]: the industrial network includes a plurality of network devices), the industrial network being connected with a housing according to claim 1 (central control device 103, FIG. 1), the housing being connected with a data network and a mobile network, the method comprising the following steps, an anomaly having been detected on a unit of the set, called the unit of interest (page 5, [0086], lines 5-9: repairing the network device):
	receiving on the control channel of the housing (central control device) a request (access request) for the purpose of establishing a remote maintenance communication between the industrial network and the data network (page 5, [0084]: an access request is sent to the central control device by the service personnel via the access device),
	authenticating the request (page 5, [0084]: authenticates the access request), and if the request is authenticated,
	establishing the remote maintenance communication between the industrial network and the data network (page 5, [0086]: the service personnel interacts with the network device and interrogate data from the network device).

Regarding claim 10, Frank and Wang disclose the method in claim 7.  Frank further discloses 
a step of connecting, by means of the housing, a terminal (access device 104, FIG. 1) of an intervener (service personnel U, FIG. 1) to the industrial network so that the terminal can gain access to the equipment of interest via the data network in order to carry out maintenance operations (repairing) on said equipment of interest (page 5, [0086]: the service personnel interacts with the network device and interrogate data from the network device; repairing the network device); and once the maintenance operations are completed; the method comprises a step of disconnecting, by means of the management housing, the terminal of the operator from the industrial network, the industrial network no longer being accessible via the internet network (page 6, [0101]: the local interface is closed and blocked for the local access).

Regarding claim 11, Frank and Wang disclose the method described in claim 10.  Frank further discloses 
the step of connecting the terminal of the intervener comprises authentication of said intervener in order to verify that he is authorized to connect to the industrial network (page 3, [0037]: the local access to the network device is provided by creating an account that the service personnel can use to log into the industrial network).

Claims 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wang, and further in view of Hunt et al. (US 2017/0264589 A1), hereinafter Hunt.
Regarding claim 5, Frank and Wang disclose the housing described in claim 1.  Frank and Wang does not explicitly disclose 
A remote maintenance server configured to be connected to an industrial network to which a set of industrial equipment is connected, and n the to the housing according to claim 1, the remote maintenance server comprising a control server configured to communicate with the housing, said remote maintenance server also comprising a firewall configured to manage access to the industrial network from said housing.

However, Hunt discloses 
A remote maintenance server configured to be connected to an industrial network to which a set of industrial equipment is connected, and n the to the housing according to claim 1, the remote maintenance server comprising a control server configured to communicate with the housing, said remote maintenance server also comprising a firewall configured to manage access to the industrial network from said housing (page 1, [0005], lines 10-14: network nodes are often isolated from the servers used by security incident responders (e.g., isolated by a firewall).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Hunt to Frank and Wang because Frank and Wang disclose receiving access request to establish with network device (Frank: page 5, [0084]) and Hunt further suggests isolating network nodes from the servers (page 1, [0005]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Hunt in the Frank and Wang system in order to provide a secure system by not allowing direct communications of remote computers with nodes within networks when the channels of communication cannot be trusted as suggested by Hunt (page 1, [0005]).

Regarding claim 6, Frank, Wang, and Hunt disclose the remote maintenance server described in claim 5.  Frank, Wang, and Hunt further disclose 
the firewall is configured to isolate a certain industrial equipment from the other equipment of the network so as to allow access to the isolated equipment only, without being able to gain access to the others (Hunt: page 1, [0005], lines 10-14: network nodes are often isolated from the servers used by security incident responders (e.g., isolated by a firewall).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 5 above, and the claim is rejected based on that basis.

Regarding claim 9, Frank and Wang disclose the method described in claim 7.  Frank further discloses 
the housing is connected to a remote maintenance server, and the establishing of the remote maintenance communication comprises a step consisting of isolating the equipment of interest from the other equipment of the industrial network so that only the equipment of interest is connected to the industrial network.

However, Hunt discloses
the housing is connected to a remote maintenance server, and the establishing of the remote maintenance communication comprises a step consisting of isolating the equipment of interest from the other equipment of the industrial network so that only the equipment of interest is connected to the industrial network (page 1, [0005], lines 10-14: network nodes are often isolated from the servers used by security incident responders (e.g., isolated by a firewall)).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Hunt to Frank and Wang because Frank and Wang disclose receiving access request to establish with network device (Frank: page 5, [0084]) and Hunt further suggests isolating network nodes from the servers (page 1, [0005]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Hunt in the Frank and Wang system in order to provide a secure system by not allowing direct communications of remote computers with nodes within networks when the channels of communication cannot be trusted as suggested by Hunt (page 1, [0005]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wang, and further in view of Lawson et al. (US 2014/0044123 A1), hereinafter Lawson.
Regarding claim 8, Frank and Wang disclose the method described in claim 7.  Frank and Wang do not explicitly disclose
the mobile network is a GSM network, the request consisting of an SMS preferably comprising a confidential code allowing authentication of said request.

However, Lawson discloses 
the mobile network is a GSM network (page 6, [0051], lines 25-28: many current mobile devices are connectable to the Internet through both WiFi and mobile telephony (GSM and CDMA) networks), the request consisting of an SMS preferably comprising a confidential code allowing authentication of said request (page 4, [0041], lines 1-5: receiving a connection request at a policy engine from a client, the connection request including an authentication token retrieved by the client).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lawson to Frank and Wang because Frank and Wang disclose receiving access request (Frank: page 5, [0084]) and Lawson further suggests the request includes an authentication token (page 4, [0041]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Frank and Wang system in order to provide a secure system by providing authentication token for verification.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wang, and further in view of Gandelsman et al. (US 2018/0196615 A1), hereinafter Gandelsman.
Regarding claim 12, Frank and Wang disclose the method described in claim 7.  Frank and Wang do not explicitly disclose 
a step of restoring the industrial network so that all of the industrial equipment is accessible via the industrial network but inaccessible from the internet network.

However, Gandelsman discloses 
a step of restoring the industrial network so that all of the industrial equipment is accessible via the industrial network but inaccessible from the internet network (page 3, [0036]: restore controller code in industrial control network).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Gandelsman to Frank and Wang because Frank and Wang disclose provide access to industrial network (Frank: page 5, [0084]) and Gandelsman further suggests restore controller code in industrial control network (page 3, [0036]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Gandelsman in the Frank and Wang system in order to ensure the system is operating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Kaylee Huang
01/01/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447